122 F.3d 1073
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Arthur PARRIS, Plaintiff-Appellant,v.CITY OF LAKEWOOD;  James Clancy;  John Vega, Defendants-Appellees.
No. 96-56067.
United States Court of Appeals, Ninth Circuit.
Submitted August 25, 19997.**Decided August 29, 1997.

Appeal from the United States District Court for the Central District of California, No. CV-94-08689-DT;  Dickran M. Tevrizian, District Judge, Presiding.
Before:  SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Arthur Parris appeals pro se the district court's summary judgment for the defendants in his action under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq. and California contract law, alleging that the defendants terminated him because he is African-American.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo, see Kruso v. International Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989), and we affirm for the reasons stated by the district court in its order filed on June 17, 1996.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Accordingly, Parris's request for oral argument is denied.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3